DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of growth hormone receptor in the reply filed on 20 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
	Claims 1-15 have been canceled and claims 16-18 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


04 April 2019, 28 October 2019 (2), 03 January 2020, 27 February 2020,
28 August 2020, 23 November 2020 and 20 January 2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 04 June 2019.  These drawings are not acceptable.  Specifically, Figure 9 (A-D) are not of sufficient quality to depict the features described in the Specification (page 10 at [0031]-[0034]).  Additionally, reference to Figure 9B in the Specification ([0032]) refers to color which is not provided in the figure.   Below is how the Figure appears in the file.  Note that the details are not visible.

    PNG
    media_image1.png
    491
    632
    media_image1.png
    Greyscale



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or defective. See item 1) a) or 1) b) above.  Specifically, the Incorporation statement refers to the size of the file in KB.  The Incorporation by Reference paragraph must refer to the size of the file in bytes.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the quality of the submission is poor and extremely blurry, making it difficult to read certain words and numbers.  A sample is provided below:

    PNG
    media_image2.png
    443
    643
    media_image2.png
    Greyscale

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification 

The disclosure is objected to because of the following informalities: the specification refers to color in the drawings (see [00109] and [0032]).  However, the drawings are not in color and therefore, this disclosure is unclear.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Improper Markush
Claim 16 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, 
The Markush grouping of antibodies that target the growth hormone receptor and/or the growth hormone is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: antibodies bind to an antigen.  The recited antigens in the Markush group ((1) growth hormone receptor, (2) growth hormone, (3) growth hormone and growth hormone receptor) would result in 3 different types of antibodies which would fail to share a common structure which provides for a common function because the antibodies all bind to different antigens.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “identifying a subject having a disease or condition caused by the activity of growth hormone or genes regulated by it including GHR, IGF-1 and insulin”.  However, this recitation is indefinite because while it includes certain elements, this recitation is unclear as to whether the claim is limited to these elements or what elements would be excluded based on the “including” recitation.  Additionally, the metes and bounds of “regulated by” is unclear as the specification fails to define what would be considered a gene regulated by growth hormone as there are varying degrees of regulation.
Claim 16 recites “antibodies that target the growth hormone receptor and/or the growth hormone”.  However, it is unclear the metes and bounds of “target” as it is not clear what this term encompasses.  An antibody will bind to the antigen to which it was raised but there is nothing on the antibody which would “target” it to a given antigen.  Rather, the antibody will bind the antigen when it comes into contact with it.  Therefore, it is not clear if the antibody must include some other molecule which would enable it to target or facilitate targeting.
	Claim 18 depends from claim 16, which is directed to a method for treating diseases or conditions caused by growth hormone activity.  Claim 18 recites “wherein the diseases or conditions are selected from the group consisting of …chemotherapy or 
A therapy is a treatment intended to relieve or heal a disorder and therefore would not be considered a disease or a condition and clearly not caused by growth hormone activity as therapy is generally a treatment which is administered to a subject.  
	Immunodepression is defined as immunosuppression.  Therefore the metes and bounds of what is considered immunodepression are not clear as it appears to be of the same scope as immunosuppression.  Immunosenescence is defined as the changes in the immune system associated with age.  The prior art does not support any of immunodepression, immunosuppression, immunosenescence or immunodeficiency as being caused by growth hormone activity.  In fact, the prior art demonstrates growth hormone involvement in immune regulation including mediating thymic development, impriving B cell responses and antibody production, modulating NK cell and macrophage activity as well as Th1/Th2 and humoral immune responses. Growth hormone has also been shown to reduce type I diabetes development (see Villares et al., Frontiers in Immunol.  9(1165): 1-13, 2018). 
	Saez (Endocrine, Metabolic & Immune Disorders – Drug Targets  12:  274-286, 2012) teaches that there is a physiological decline of the GH/IGF-I axis with ageing.  Saez also found that IFG-I is a potent neurotrophic as well as neuroprotective factor in the brain (see abstract).  Saez concludes that activation of GH/IGF-I may result in 
	Aging is not a disease or condition caused by growth hormone activity.  Individuals with growth hormone deficiency still age.  Lastly, the recitation of “diseases and conditions benefitting from cellular and tissue regeneration” is indefinite on its face as the metes and bounds of what this may encompass are unclear nor would such conditions be considered attributable to growth hormone activity.  For example, liver disease would be a condition which would benefit from cellular and tissue regeneration but liver disease is not caused by growth hormone activity.  Therefore, the metes and bounds of what is encompassed are unclear.
	Claim 18 is indefinite because the list of alternatives in the Markush is not a closed grouping.  Claim 18 recites “wherein the diseases or conditions are selected from the group consisting of acromegaly, chemotherapy or other therapies involving toxins that damage normal cells, cancer, diabetes, … and diseases and conditions benefitting from cellular and tissue regeneration”.  This could be interpreted as two distinct groups which are separated by the “or”.  This could also be interpreted as an alternative between chemotherapy OR other therapies.  However, even in the second interpretation, it is unclear if both recited options are both part of the Markush or not.  See MPEP 2117 and MPEP 2173.05(h).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is broader than claim 16 and therefore, fails to further limit the subject matter of the claim from which it depends.  Claim 16 is directed to a method for treating “diseases or conditions caused by growth hormone activity” but claim 18 recites that “chemotherapy or other therapies involving toxins that damage normal cells” are encompassed by “diseases or conditions”.  This is broader than the recitation of claim 16 as “therapies involving toxins” are not caused by growth hormone activity.  There are other supposed “diseases or conditions” listed in claim 18 which are also not caused by growth hormone activity, and therefore are also broadening limitations (such as “conditions benefitting from cellular and tissue regeneration”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. 2014/0356359 and under 35 U.S.C. 102(a)(2) as being anticipated by either U.S. Pat. Pub. 2014/0356359 or U.S. Pat. No. 9,249,224.
 (NOTE:  PGPub is the pre-grant publication of U.S. Pat. No. 9,249,224)
	Both ‘359 and ‘224 teach antagonizing antibodies that bind to growth hormone receptor (see the abstracts, [0015] of ‘359 and column 3, lines 25-37 of ‘224).  Both ‘359 and ‘224 teach use of these antibodies to reduce IGF-I levels and/or for the treatment and/or prevention of diseases associated with excessive IGF-I, including treatment of acromegaly, giantism, cancer, diabetic nephropathy, arthritis and lung inflammation (see the abstracts, claims 21-22 of ‘359 and claims 11-12 of ‘224).  Therefore, ‘359 and ‘224 anticipate the instant claims.

Claim(s) 16-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. 2007/0243192.
‘192 teaches a method of treating cancer by administration of a growth hormone receptor antagonist which is an antibody (see claim 4).  ‘192 teaches that the antibodies which bind GHR may be monoclonal (see [0066]).  Therefore, ‘192 anticipates the instant claims.
Prior Art Made of Record
	Lan et al.  Internat. J. Biochem. Cell Biol.  68:  101-108, 2015.
	Sun et al.  Internat. J. Biol. Macromol.  79:  864-870, 2015.
	Wang et al.  Mol. Immunol.  33(15):  1197-1202, 1996.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Christine J Saoud/Primary Examiner, Art Unit 1647